DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 07/23/2019 and 12/31/2019 have been acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In Para 0010 line 13-15, “In this embodiment , an up-down direction (an X axis), a front-rear direction (a Y axis), and an up-down direction (a Z axis) are directions as shown in Figs. 1, 3.” should instead read as -- In this embodiment , a left-right direction (an X axis), a front-rear direction (a Y axis), and an up-down direction (a Z axis) are directions as shown in Figs. 1 and 3. --.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 16 is/are directed to an abstract idea.  
Claim 16 is directed towards a control method for use for a mounting system and is therefore directed towards a statutory category of invention (i.e. a process); however the 
The process elements (i.e. acquiring deviation amounts and selecting combinations of pickup member) from the claims are directed towards an abstract idea because the process elements are simply steps for the manipulation of information/data that could be performed mentally by human activity or by the use of a generic computer; such process steps has been found by the courts to be directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the control method from claim 16 does not claim any structural elements for performing the claimed method that contribute to the improvement of the computer art, and therefore do not provide "significantly more" to the abstract idea of the process elements as claimed; further the elements recited in the body of claim 16 (i.e. the first pickup member and the second pickup member) are not being used to execute any control method as claimed, but rather only data about these elements is being manipulated, therefore these elements do not provide “significantly more” to the abstract idea of the process elements as claimed.
It is noted by the examiner that claims 12-15 are not rejected under 35 U.S.C. 101 because the claimed mounting device includes physical components (i.e. the mounting head, first holder, first pickup member, second holder, second pickup member, component supply section) in the body of the claim which represent “significantly more”; further, these same elements in the preambles of claims 9 and 16 respectively.
It is noted by the examiner that claim 9-11 are not rejected under 35 U.S.C. 101 because the control section in claim 9 line 6-10 is being interpreted under 35 U.S.C. 112(f) as explained below, and therefore the control section represents a physical component that is “significantly more” than the abstract idea of the process elements as claimed.
The examiner suggests adding limitations to claims 9 and 16 respectively that add “significantly more” to the process elements such as: adding to the acquiring deviation amounts 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control device configured to acquire a first deviation amount…and a second deviation amount… and configured to select a combination of the pickup members…” from Claim 9 line 6-10

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 line 5-6 recites the limitation “identification information of the holders indicating the deviation amounts, and deviation amounts at tips of the pickup members”. It is not sufficiently clear from the claim language what the “deviation amounts” indicated by the identification information of the holders are since this is not discussed in the specification, further it is not sufficiently clear from the claim language if the “deviation amounts” indicated by the identification information of the holders are the same deviation amounts 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 12-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2002/0042989 to Kawase.
As per claim 9, Kawase discloses a control device for use in a mounting system including a mounting device (electronic parts mounting apparatus 100, Fig 1) with a mounting head (move head 28, Fig 1-3) including at least a first holder (one of placement heads 38a, 38b, 38c, and 38d, Fig 2) on which a first pickup member (suction nozzles 34, Fig 1-2) is installed, and a second holder (another of placement heads 38a, 38b, 38c, and 38d) on which a second pickup member (suction nozzles 34) is installed, and configured to pick up components (see electronic parts 62 in Fig 7-9) supplied from a component supply section (parts supply section including parts feeders 30 and parts trays 32, Fig 1 and 3) and mount the components, the control device comprising: 
[9] a control section (control section 52, Fig 4) configured to acquire a first deviation amount of a tip of the first pickup member and a second deviation amount of a tip of the second pickup member (see d0 and d1 in Fig 7, see A1 and A2 in Fig 8; see B1, B2, C1, and C2 in Fig 9; see step S1 in Fig 10 for acquiring initial values amounts of nozzle centers and parts centers; Para 0068 and 0079 and 0082), and configured to select a combination (see A group in Fig 8 and B group and C group in Fig 9) of the pickup members such that an interval between the tips of the pickup members, being obtained based on the first deviation amount and the second deviation amount, falls within a predetermined range (see range W in Fig 8; see range W1 and W2 in Fig 9; see steps S2, S3, and S4 in Fig 10; Para 0077, 0079, 0082-0087, 0090-0095). 

As per claims 12-15, Kawase discloses a mounting device comprising:
 [12] a mounting head (move head 28, Fig 1-3) including at least a first holder (one of placement heads 38a, 38b, 38c, and 38d, Fig 2) on which a first pickup member (suction nozzles 34, Fig 1-2) is installed and a second holder (another of placement heads 38a, 38b, 38c, and 38d) on which a second pickup member (suction nozzles 34) is installed; a component supply section (parts supply section including parts feeders 30 and parts trays 32, Fig 1 and 3) configured to supply components (see electronic parts 62 in Fig 7-9) to the mounting head; and the control device according to claim 9 (see above rejection of claim 9). 
[13] wherein the control section determines whether a tip interval (see d0 and d1 in Fig 7, see A1 and A2 in Fig 8; see B1, B2, C1, and C2 in Fig 9; see step S1 in Fig 10 for acquiring initial values amounts of nozzle centers and parts centers; Para 0068 and 0079 and 0082) between the pickup members falls within a predetermined range (see range W in Fig 8; see range W1 and W2 in Fig 9), and when determining that the tip interval between the pickup members falls within the predetermined range, the control section causes the mounting head to pick up the components from the component supply section using the first pickup member and the second pickup member within a same process (see steps S2, S3, and S4 in Fig 10; Para 0077, 0079, 0082-0087, 0090-0095). 
[14] wherein the control section acquires a first deviation amount of the tip of the first pickup member and a second deviation amount of the tip of the second pickup member (see A1 and A2 in Fig 8; see B1, B2, C1, and C2 in Fig 9; see step S1 in Fig 10 for acquiring initial values amounts of nozzle centers and parts centers; Para 0068 and 0079 and 0082), selects a combination of pickup members (A group in Fig 8; B group and C group in Fig 9) in which the tip interval of the pickup members obtained based on the first deviation amount and the (range W in Fig 8 and ranges W1 and W2 in Fig 9 respectively), and mounts the selected pickup members on the mounting head (see steps S1, S2, S3, S4, S7, and S9 in Fig 10; Para 0083-0087 and 0095-0096). 
[15] comprising: an imaging section (parts recognition unit 36, Fig 1) configured to image the mounting head (Para 0068), wherein the control section acquires the deviation amounts of the tips of the pickup members based on an image captured by the imaging section of the mounting head on which pickup members are installed (Para 0073, 0078, 0089, and 0096). 

As per claim 16, Kawase discloses a control method for use for a mounting system including a mounting device (electronic parts mounting apparatus 100, Fig 1) with a mounting head (move head 28, Fig 1-3) including at least a first holder (one of placement heads 38a, 38b, 38c, and 38d, Fig 2) on which a first pickup member (suction nozzles 34, Fig 1-2) is installed, and a second holder (another of placement heads 38a, 38b, 38c, and 38d) on which a second pickup member (suction nozzles 34) is installed, and configured to pick up components (see electronic parts 62 in Fig 7-9) supplied from a component supply section (parts supply section including parts feeders 30 and parts trays 32, Fig 1 and 3) and mount the components, the control method comprising: 
[16] (a) a step of acquiring a first deviation amount at a tip of the first pickup member and a second deviation amount at a tip of the second pickup member (see d0 and d1 in Fig 7, see A1 and A2 in Fig 8; see B1, B2, C1, and C2 in Fig 9; see step S1 in Fig 10 for acquiring initial values amounts of nozzle centers and parts centers; Para 0068 and 0079 and 0082); and (b) a step of selecting a combination of pickup members (see A group in Fig 8 and B group and C group in Fig 9) in which a tip interval (see d0 and d1 in Fig 7, see A1 and A2 in Fig 8; see B1, B2, C1, and C2 in Fig 9; see step S1 in Fig 10 for acquiring initial values amounts of nozzle centers and parts centers; Para 0068 and 0079 and 0082) between the pickup members obtained based on the first deviation amount and the second deviation amount falls within a predetermined range (see range W in Fig 8; see range W1 and W2 in Fig 9; see steps S2, S3, and S4 in Fig 10; Para 0077, 0079, 0082-0087, 0090-0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2002/0042989 to Kawase in view of US 2015/0173205 to Maenishi.
As per claim 10, Kawase discloses that the control unit outputs the selected combination of pickup members (see A group in Fig 8 and B group and C group in Fig 9; see steps S2, S3, and S4 in Fig 10; Para 0077, 0079, 0082-0087, 0090-0095), but does not explicitly disclose displaying the selected combination of pickup members.
However, it would be well within the skill of one of ordinary skill in the art to choose what data to display with regard to the control unit and/or the mounting system and therefore it would have been an obvious design choice to one of ordinary skill in the art to display the selected combination of pickup members with the reasonable expectation that this would allow a user to check if the pickup members selected were available and/or ready for use.
Further, secondary, reference, Maenishi discloses a similar control device (see line management system 3, mounting support area 4, and storage area 5 in Fig 1) and mounting system (see mounting operation area 2 in Fig 1) wherein the control device uses a display (display section 17 with display screen 17a, Fig 1-3) to display the selected combination of pickup members determined to be necessary for a manufacturing plan (see ST11 and ST12 in Fig 7) as well as other associated information (see Fig 2a and 3a-b; Para 0027-0029 and Para 0033-0037), and determining if the selected combination of pickup members are available to be reserved for the manufacturing plan (see steps ST13A-ST13J in Fig 8 and ST14-ST16 in Fig 7; Para 0064-0070).
(Maenishi: Para 0064-0070).

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2002/0042989 to Kawase in view of US 2002/0029468 to Koike.
As per claim 11, Kawase discloses that the control unit acquires deviation amounts at tips of the pickup members (Para 0079 and 0082) and comprises a memory section configured to store information including the acquired deviation amounts at tips of the pickup members (see steps S1 and S11 in Fig 10; Para 0090, Para 0096 line 10-24), but does not explicitly disclose that the control device also acquires identification information of the pickup member and the holders and the deviation amounts and the identification information of the pickup member and the holders are stored in the memory section as associated information.
However, secondary reference, Koike discloses a similar control device (control device 400, Fig 8) and mounting system (see mounting system 12 in Fig 1) wherein the control device also acquires identification information of the pickup member (rotary nozzle holder 186 with nozzles 190, Fig 2) and the holders (holding head 130, Fig 1-2) (Para 0100) and stores this information as associated information with deviation amounts of the pickup members in the memory section as associated information (Para 0148-0149) in order to allow for the movement data of the mounting system to be modified to compensate for the deviation amounts such that the components (38, Fig 6) can be picked up without misalignment (see Fig 9-14; Par 0150-0151).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kawase with the aforementioned teachings of Koike as to use the control device to acquire identification information of the (Koike: Par 0150-0151).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729